Citation Nr: 1022125	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Doctors Hospital of Sarasota for the period extending from 
October 7, 2005, to October 9, 2005, and at the Sarasota 
Memorial Hospital for the period extending from October 9, 
2005, to October 25, 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from August 1951 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions issued by the 
Department of Veterans Affairs (VA), Bay Pines VA Medical 
Center (VAMC), in Bay Pines, Florida.  In February 2010, the 
appellant proffered testimony before the undersigned Veterans 
Law Judge (VLJ) in San Juan, the Commonwealth of Puerto Rico.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Medical care was provided to the appellant at the Doctors 
Hospital for the period extending from October 7, 2005, to 
October 9, 2005.  

2.  Medical care was provided to the appellant at the 
Sarasota Memorial Hospital for the period extending from 
October 9, 2005, to October 25, 2005.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission to either facility.

4.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; and the appellant was not a 
participant in a vocational rehabilitation program.

5.  A VA facility was not feasibly or reasonably available to 
provide the necessary medical care.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
reasonable value of emergency and post-emergency treatment 
received for the period extending from October 7, 2005, to 
October 9, 2005, at Sarasota Doctors Hospital, and for the 
period extending from October 9, 2005, to October 25, 2005, 
at Sarasota Memorial Hospital, have been met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2005, the seventy-three year old appellant 
traveled from Puerto Rico to Sarasota, Florida, to attend the 
funeral of his granddaughter.  After attending the services, 
he started to experience severe chest pains.  These pains did 
not abate and after three hours, he presented himself to the 
VA Sarasota Community-Based Outpatient Clinic.  Per the 
appellant, the VA Clinic was unable to provide him with the 
necessary care he needed and he was referred to the Doctors 
Hospital (which was across the street from the VA Clinic).  

After reporting to the Emergency Room at the Doctors 
Hospital, the appellant was admitted and provided with 
nitroglycerin tablets to relieve the pressure on his chest.  
At least two tablets were provided - these did not provide 
adequate relief and the appellant was given additional 
medications to assist him.  Additional medical assistance was 
provided including the administration of tests and blood 
analysis.  More specifically, a cardiac catheterization was 
accomplished with revealed critical obstruction of the 
proximal and mid anterior descending coronary arteries, 
critical mid circumflex coronary artery stenosis, and 
significant distal right coronary artery stenosis.  In view 
of the severity of the coronary artery disease, the treating 
physician recommended and the appellant agreed to coronary 
bypass surgery.  Although the appellant was "stabilized", 
he was specifically not released to another hospital because, 
in the mind of his treating physician, of the precarious 
nature of the appellant's symptoms and the severity of the 
coronary artery disease that led to the initial admission.  

Per the private medical records, it appears that personnel 
from the Doctors Hospital and the Sarasota Memorial Hospital 
sought the appropriate authorization of service from the VA 
Medical Center in Puerto Rico.  Unfortunately, that 
authorization was not immediately forthcoming.  The records 
further indicate that the VA in Puerto Rico did authorize 
surgery on the 8th of October, 2005, when it was determined 
by that the appellant's underlying cardiac condition was 
"life threatening".  The appellant was subsequently moved 
approximately seven miles to Sarasota Memorial Hospital where 
the coronary bypass surgery was accomplished.  On or about 
October 25, 2005, the appellant was discharged from Sarasota 
Memorial Hospital.  

After he returned home to Puerto Rico, the appellant 
submitted a claim for reimbursement of medical expenses.  The 
Bay Pines VA Medical Center (VAMC) approved the reimbursement 
of medical expenses for medical treatment received on October 
5 and 6, but denied the request for reimbursement for October 
7 - 9, 2005, at the Doctors Hospital, and for October 9 - 25, 
2005, at Sarasota Memorial Hospital.  In denying the request, 
the VAMC noted that the appellant's condition had been 
stabilized, that he could have been transferred to the Tampa 
VAMC, and that reimbursement was not authorized because the 
appellant had other health coverage (Medicare).  

The record indicates that the appellant, at the time of the 
emergency room and subsequent hospitalization, was not in 
receipt of a 100 percent disability rating for any of his 
disabilities, conditions, or disorders.  In fact, the 
appellant is not in receipt of VA compensation payments for 
any disorder, disability, or disease.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2009).

In this case, the appellant was informed of the bases of the 
denial of the claim.  There is no indication that any 
additional notice or development would aid the appellant in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009).  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify the appellant would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the time extending from October 7th to 9th, 2005, 
and from October 9th to 25th, 2005.  See 38 U.S.C.A. § 1703(a) 
(West 2002); see also 38 C.F.R. § 17.54 (2009).  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a service person, 
VA may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including: 
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred while admitted to 
either the Doctors Hospital or the Memorial Hospital (both of 
Sarasota).  Although it is true that personnel contacted the 
VAMC in San Juan after the appellant was admitted to both 
facilities, the same record does not contain an actual 
authorization of payment to either facility for any and all 
treatment received after October 6, 2005.  It is noted, as 
pointed out above, that the VAMC in Bay Pines, Florida, did 
authorize payment for treatment and expenses for the time 
period extending from October 5th to October 7th.  

There is no indication that VA provided authorization for the 
private medical treatment received for the period extending 
from October 7, 2005, to October 9, 2005, at Sarasota Doctors 
Hospital, or from October 9, 2005, to October 25, 2005, at 
Sarasota Memorial Hospital, pursuant to 38 C.F.R. § 17.54 
(2009).  Therefore, payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703 (West 2002).

The Court has further stated that a "second avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone, 10 Vet. 
App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).

Such reimbursement is available only where -

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service- 
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).  
The statute was amended effective October 10, 2008, however, 
the amendments do not provide any additional benefit that 
would assist the appellant.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing severe "chest pains" that he believed were 
hazardous to his health.  Even if the Board agrees with the 
appellant, the evidence does not show that the treatment was 
for a service-connected disability or for a nonservice- 
connected disability that was affecting a service-connected 
disability.  See Swinney v. Shinseki, 23 Vet. App. 257 
(2009).  Moreover, there is nothing in the records that would 
indicate that the treatment on any of the days was for a 
total permanent disability from a service-connected 
disability or that the appellant was participating in a 
vocational rehabilitation program.  As such, payment is not 
warranted for expenses incurred in conjunction with any of 
the treatment received on the days the appellant was 
hospitalized at either Doctors Hospital or Memorial Hospital 
pursuant to 38 U.S.C.A. § 1728 (West 2002).

Nevertheless, the Board believes that the care rendered by 
the private facility was for a medical emergency of such 
nature that delay could have been hazardous to life or health 
in light of the complaints expressed by the appellant.  Yet, 
the Board finds that at the time of the hospitalization, the 
appellant did not satisfy any of the four requirements of the 
second criterion, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1728 (West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a service 
member was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was not a non-
VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
service member could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the service member 
becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the service member was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The service member is financially 
liable to the provider of emergency 
treatment for the treatment;

(g) The service member has no coverage 
under a health-plan contract for payment 
or reimbursement, in whole or in part, 
for the emergency treatment (this 
condition cannot be met if the service 
member has coverage under a health-plan 
contract but payment is barred because of 
a failure by the service member or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure 
to submit a bill or medical records 
within specified time limits, or failure 
to exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the service 
member or provider against a third party 
for payment of such treatment; and the 
service member has no contractual or 
legal recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the service member's liability to 
the provider; and

(i) The service member is not eligible 
for reimbursement under 38 U.S.C.A. 1728 
for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of service member's, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

The Board notes that 38 U.S.C.A. § 1725 was amended in 
October 2008.  In particular, subsection (a)(1) was amended 
by striking "may reimburse" and inserting "shall 
reimburse."  Also, in subsection (f)(1), relating to 
definitions, the existing subparagraph (c) was struck and a 
new subparagraph (c) was inserted to read as follows:

The term emergency treatment means 
medical care or services furnished, in 
the judgment of the Secretary-- (c) until 
- (i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or (ii) such time as a 
Department facility or other Federal 
facility accepts such transfer if - (I) 
at the time the veteran could have been 
transferred safely to a Department 
facility or other Federal facility, no 
Department facility or other Federal 
facility agreed to accept such transfer; 
and (II) the non-Department facility in 
which such medical care or services was 
furnished made and documented reasonable 
attempts to transfer the veteran to a 
Department facility or other Federal 
facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  The 
existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).

VA already approved reimbursement of medical expenses 
incurred at the private facility (Doctors Hospital) on 
October 5 and October 6, 2005.  Accordingly, VA has already 
found that that an attempt to use VA facilities beforehand 
would not have been reasonable.  In addition, based on the 
symptoms and evaluation at the time initial care was provided 
on October 5, 2005, including assessments that the appellant 
was experiencing extreme chest pain, care was rendered in a 
medical emergency of such nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would be hazardous to life or 
health.  Per the private medical records, both facilities 
attempted to contact the VAMC in San Juan in order to obtain 
authorization to treat the appellant.  It is further noted 
that the Doctors Hospital did contact the Tampa VAMC and the 
Bay Pines VAMC for additional guidance and its personnel were 
told that the appellant was not in their system and they 
could not provide additional guidance or assistance.  With 
respect to the VA facility in San Juan, the record indicates 
that the VA informed hospital personnel that the appellant 
did not need to be transferred to a VA facility if the 
treating physician believed that doing so would be life 
threatening.  It is further indicated that the VA facility in 
San Juan tacitly agreed to the coronary bypass surgery.  

With respect to the Bay Pines VAMC assertions that the 
appellant had insurance through Medicare, the Board finds 
that the evidence does not support these assertions.  While 
it is true that the appellant was automatically enrolled in 
Medicare A, he was not enrolled in the health insurance 
portions of Medicare - Medicare B or Medicare D.  Moreover, 
the file specifically contains information from Medicare 
indicating that the appellant had never been covered by 
government medical insurance and that it would not pay for 
any treatment received because he was not a recipient.  

The appellant certainly meets the other requirements set 
forth in 38 U.S.C.A. § 1725, as he received emergency care in 
a hospital emergency department, the appellant was enrolled 
in the VA health care system (in Puerto Rico) and had 
received medical services within the prior 24-month period, 
he is financially liable to the private care provider, he had 
no coverage under a health-plan contract for payment or 
reimbursement in whole or in part, the care was not provided 
in connection with an accident or work-related injury, and he 
is not entitled to benefits under 38 U.S.C.A. § 1728.

Therefore, the criteria for entitlement to reimbursement for 
the reasonable value of treatment received at both the 
Sarasota Doctors Hospital for the period extending from 
October 7, 2005, to October 9, 2005, and at the Sarasota 
Memorial Hospital for the period extending from October 9, 
2005, to October 25, 2005, have been met. 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-08 (2009).  Accordingly, the 
benefit sought on appeal is granted.




ORDER

Reimbursement or payment for the cost of private medical 
services provided to the appellant at the Doctors Hospital of 
Sarasota for the period extending from October 7, 2005, to 
October 9, 2005, and at the Sarasota Memorial Hospital for 
the period extending from October 9, 2005, to October 25, 
2005, is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


